UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 5, 2013 SUFFOLK BANCORP (Exact name of registrant as specified in its charter) New York000-1358011-2708279 (State or other jurisdiction of(Commission File Number)(IRS Employer Identification No.) incorporation) 4 West Second Street, Riverhead, New York11901 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (631) 208-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 -OTHER EVENTS On August 5, 2013,Suffolk Bancorp (the “Company”), parent company of Suffolk County National Bank (the “Bank”),announced that the Bank sold 50,000 shares of its Visa, Inc.Class B common stock at a pre-tax gain of approximately $3.8 million. The press release issued by the Company on August 5, 2013 announcing the foregoing event is furnished herewith as Exhibit 99.1. ITEM 9.01 - FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits The following Exhibit is furnished as part of this report: Exhibit 99.1 Press release issued by the Company on August 5, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUFFOLK BANCORP Date: August 5, 2013 By: /s/Brian K. Finneran Brian K. Finneran Executive Vice President & Chief Financial Officer INDEX OF EXHIBITS Exhibit Number Description Exhibit 99.1 Press release issued by the Company on August 5, 2013
